DAVIS, District Judge,
said that he could not find-any authority either from the decided cases, or general principles, to introduce the limitations contended for, either as to the rights of the master, or the charterers. The master, although apppinted by the charterers, must be considered as approved by the owner; and he has the same authority as if appointed by the owner. And that although the charterers might have advanced their money, and have recovered the amount on the covenant in the charter-party by the owner to keep the ship in repair, yet they ■were not bound to do so; and by entering into the bottomry contract, they waived their remedy on the charter-party for the advances made for repairs.